Citation Nr: 1147441	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  10-38 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for seizures and blackouts.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a postoperative gastric ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active service from March 1948 to December 1957.

These claims come before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied the Veteran's petition to reopen his previously denied claim for entitlement to service connection for seizures and blackouts and postoperative gastric ulcer.

Where a claim has been finally denied by the Board, the Board has a jurisdictional responsibility to determine whether new and material evidence has been submitted regardless of the RO's actions.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In December 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO hearing); the transcript of this hearing has been associated with the record.

The Veteran had initially requested a hearing before a Veterans Law Judge at the RO (Travel Board hearing); however, in a statement received by VA in September 2011, the Veteran withdrew his request for a hearing.  In a statement dated on January 19, 2007 and received on January 22, 2007, he stated that he would not be able to attend his videoconference hearing.  His request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2011).  
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for seizures and blackouts was denied in a November 2001 Board decision, on the basis that there was no competent evidence of record of seizures and blackouts in service or within a year of discharge and no current diagnosis of either condition.

2.  The Veteran's claim for entitlement to service connection for postoperative gastric ulcer was denied in a Board decision issued in June 1965, on the basis that there was no evidence in service of a gastric ulcer or other gastrointestinal disturbance in service, and no evidence that his gastric ulcer, diagnosed in October 1964, was related to service or a service-connected disability; in a November  2001 decision, the Board found that no new and material evidence had been presented in order to reopen the claim.

3.  The Veteran sought reconsideration of the Board's November 2001 decision, which the Board denied on four occasions from April 2002 to July 2004, but did not appeal the decision to the United States Court of Appeals for Veterans Claims.

4.  In December 2002, the Board dismissed without prejudice the Veterans motion alleging clear and unmistakable error in the November 2001 decision, concerning both issues.

5.  In a December 2009 decision, the Board determined that no new and material evidence had been presented in order to reopen his claims for entitlement to service connection for seizures and blackouts and postoperative gastric ulcer.

6.  Evidence received since the December 2009 Board decision includes information, with regard to both issues on appeal, that was not previously considered, but which is redundant or cumulative.



CONCLUSIONS OF LAW

1.  The Board's December 2009 decision, finding that no new and material evidence had been submitted to reopen claims for entitlement to service connection for seizures and blackouts and postoperative gastric ulcer, is final.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 38 C.F.R § 20.1100(a) (2011).

2.  The evidence received since the December 2009 decision is not new and material and is therefore insufficient to reopen the claims for service connection for seizures and blackouts and postoperative gastric ulcer.  38 U.S.C.A. §§ 5107(b), 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a petition to reopen, the Court has held that VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.

The Court elaborated that the VCAA requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

A March 2010 letter informed the Veteran of the reasons for his previous denials for service connection for seizures and blackouts and postoperative gastric ulcer, the evidence needed to reopen his claims, and the evidence that would be needed to substantiate his claims.  While the letter mistakenly informed him that both claims had been denied by the Board initially in 1965 and again in 2001-in fact, only his claim for an ulcer was decided in the 1965 Board decision-this did not have any effect on the current claims and, therefore, he was not prejudiced by the error.  The letter informed the Veteran of what any new and material evidence would need to show to substantiate his underlying service connection claim.  The Veteran was also informed of the evidence that VA would obtain to assist him in his claim, and of the evidence he would need to provide.  The Veteran was informed that the VA had received only his claim, but that no evidence had been received in order to support his claim.  Finally, the letter suggested types of evidence he could submit which would help to substantiate his claim.  Kent.  

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the March 2010 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This 'duty to assist' contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's current VA treatment records.  When a claim is one to reopen a finally decided claim, VA is not obligated to provide a medical examination or obtain a medical opinion until new and material evidence has been received.  See 38 C.F.R. § 3.159(c)(4)(iii).  As new and material evidence has not been received to reopen the claim for service connection for seizures and blackouts and postoperative gastric ulcer, there is no duty to provide additional examinations or opinions.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).

Petition to Reopen

Generally, a claim which has been denied in a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The Veteran's claim for entitlement to service connection for seizures and blackouts was denied in a November 2001 Board decision, on the basis that there was no competent evidence of record of seizures and blackouts in service or within a year of discharge and no current diagnosis of either condition.  His claim for entitlement to service connection for postoperative gastric ulcer was denied in a Board decision issued in June 1965, on the basis that there was no evidence in service of a gastric ulcer or other gastrointestinal disturbance in service, and no evidence that his gastric ulcer, diagnosed in October 1964, was related to service or a service-connected disability.  In the November 2001 decision, the Board found that no new and material evidence had been presented in order to reopen the claim.

The Board's decision with respect to both of these claims was final when issued.  See 38 U.S.C.A. § 7104(b); 38 C.F.R §§ 20.1100(a) (a Board decisions is final when issued unless the Board Chairman orders reconsideration of the decision).

The Veteran sought reconsideration of the Board's November 2001 decision several times and was denied.  In December 2002, the Board dismissed without prejudice the Veterans motion alleging clear and unmistakable error in the November 2001 decision, concerning both issues.  The basis for the dismissal was that clear and unmistakable error had not been specifically alleged.

In a December 2009 decision, the Board determined that no new and material evidence had been presented in order to reopen his claims for entitlement to service connection for seizures and blackouts and postoperative gastric ulcer.

The evidence received since the December 2009 Board decision includes written statements by the Veteran, and his testimony at a DRO hearing.  In these statements, he contended that he had a blackout in service while in formation and that this was the start of his seizures.  He further indicated at his DRO hearing that he had experienced his most recent seizure on November 16.  He admitted that he had not been diagnosed as having seizures, but that the term was how he described what happened to him.  

He has also asserted that his gastrointestinal disorders did not begin in service but are related to his service-connected disability.  With the exception of his report of a seizure on November 16, these statements are not new, in that they essentially restate his assertions made in his previous claims.  The report of a seizure on November 16 is cumulative and not new.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (affirming its previous holdings that evidence is not new if it is cumulative); see Struck v. Brown, 9 Vet. App. 145, 151 (1996); see also 66 Fed. Reg. 17,834, 17,838 (Apr. 4, 2001) (noting that amendments to 38 C.F.R. § 3.156 were intended to clarify that new evidence meant evidence that was not redundant or cumulative).


The evidence received since the last final decision in December 2009 also includes records of VA treatment from August to October 2010.  These records include an August 2008 electroencephalogram (EEG) which revealed no seizure disorder; and a September 2010 VA medical record showing that the Veteran reported occasional dizziness and seizures.  In September 2010, the Veteran reported episodic abdominal pain which was treated with medication.  The Veteran was noted to be status-post subtotal gastrectomy and second degree peptic ulcer disease.  

These records do not provide any evidence that the Veteran had a current diagnosis of seizures or that he had seizures in service.  While the Veteran reported seizures and dizziness, similar reports were considered in the prior Board decisions.  With regard to the Veteran's gastrointestinal disorders, while these records show ongoing treatment for his symptoms, there is no new evidence which provides a link between his gastrointestinal disorders and active duty service or a service-connected disability; they only report a history that was considered in the prior decision.  Accordingly, these records are also cumulative.

In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  None of the evidence in this case is new.  Having determined that new and material evidence has not been received, the Board may not reopen and must deny this claim.


ORDER

New and material evidence not having been received, the petition to reopen the claim of entitlement to service connection for seizures and blackouts is denied.

New and material evidence not having been received, the petition to reopen the claim of entitlement to service connection for residuals of a postoperative gastric ulcer is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


